Citation Nr: 0933981	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois




THE ISSUES

1.  Entitlement to service connection for claimed acne 
vulgaris.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a myomectomy.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The Veteran and her former spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
December 2004.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the RO, which granted service connection for 
multiple disabilities, including those identified on the 
preceding page.  

The Veteran testified at a personal hearing at the RO in 
August 2005 and before the undersigned Veterans Law Judge 
sitting at the RO in September 2007, and copies of the 
transcripts are of record.  

The Board remanded these matters to the RO for additional 
development of the record in November 2007.  


FINDINGS OF FACTS

1.  The preexisting asymptomatic acne is shown as likely as 
not to have undergone an increase in severity beyond natural 
progress during the Veteran's extended period of active 
service.  

2.  The service-connected residuals of a myomectomy for 
symptomatic uterine fibroids currently is shown to be 
manifested by a disability picture that more nearly 
approximates that of pain with heavy and irregular bleeding 
that is not controlled by treatment; there are no related 
bowel and bladder symptoms.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by acne vulgaris is due to disease or 
injury that was aggravated by service.  38 U.S.C.A. §§ 1111, 
1131 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2008).  

2.  The criteria for the assignment of an initial 30 percent 
rating, but not higher, for the service-connected myomectomy 
for symptomatic uterine fibroids have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.116 including 
Diagnostic Code 7629 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted.  

Notice as to what evidence needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of March 2005, March 2006, December 2007, and March 
2008 provided pertinent notice and development information.  
There is no indication that there is additional evidence or 
development that should be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

For these reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the Veteran.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record contains statements and testimony from the Veteran 
and her former spouse, service treatment records, private 
medical reports, VA outpatient records, and reports of VA 
examinations.  


Service connection for acne vulgaris

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  

The report of the August 1984 service examination conducted 
prior to entry does not note a disability involving the skin.  
The Veteran also denied a history of skin problems.  

A May 1979 service clinical record shows treatment for acne.  
Moreover, the Veteran reported having a history of acne since 
the age of 17.  

The examiner who examined the Veteran in December 2004 prior 
to her release from service indicated that her skin problem 
might have been made worse if she was deployed somewhere with 
excessive sweating and dust or sand.  

A VA physician who examined the Veteran in April 2009 noted 
that she reported being put on many skin therapies during 
service.  He was unable to determine whether her acne was 
aggravated during service without speculation.  

Furthermore, the service treatment record confirms that the 
Veteran was treated on several occasions for skin problems 
during service.  Still further, the postservice VA and 
private treatment records reflect that she has continued to 
receive treatment for her skin problems.  

Accordingly, in light of the medical records in this case, 
the Board finds the evidence to be in relative equipoise in 
showing that the apparently asymptomatic acne vulgaris as 
likely as not underwent an increase in severity beyond 
natural progress during her long active service.  

By extending the benefit of the doubt to the Veteran, service 
connection for acne vulgaris on the basis of aggravation is 
warranted.  


Entitlement to a higher disability rating for the residuals 
of myomectomy

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the Veteran's symptoms must be viewed in conjunction with 
the objective medical evidence of record and the pertinent 
rating criteria.  

Based on inservice treatment, a February 2005 rating decision 
granted service connection for the residuals of a myomectomy 
and assigned a 10 percent evaluation, effective on January 1, 
2005.  

Diagnostic Code 7628 provides that benign neoplasms of the 
gynecological system or breast be rated according to 
impairment in function of the urinary or gynecological 
systems, or skin.  

Therefore, the Veteran has been rated under Diagnostic Code 
7629, pertinent to endometriosis, in contemplation of 
impairment of her gynecological system.  

Diagnostic Code 7629 provides for the assignment of a 30 
percent rating where there is endometriosis with pelvic pain 
or heavy or irregular bleeding not controlled by treatment.  

A 50 percent rating is assigned where there is endometriosis 
with lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  A 
Note provides that the diagnosis of endometriosis must be 
substantiated by laparoscopy.  

After consideration of all the evidence, the Board finds 
that, for the period of this appeal, the service-connected 
residuals of a myomectomy for symptomatic uterine fibroids is 
shown to be productive of a disability picture that more 
nearly resembles that of manifestations not controlled by 
continuous treatment with pelvic pain and heavy or irregular 
bleeding.  

The VA examinations revealed that the Veteran's complaints 
included continued pain and irregular cycles with much pain 
and heavy bleeding.  The Veteran also testified that she was 
placed on medication, but that this did not stop the pelvic 
pain and bleeding.  

The medical records show that different oral contraceptive 
pills had been tried, but did not completely stop her 
symptoms, especially heavy bleeding.  Moreover she has 
recently undergone embolization procedure and her symptoms 
have continued.  

As such, the criteria for a 30 percent rating on the basis of 
uterine fibroids with pelvic pain and heavy or irregular 
bleeding, not controlled by treatment is for application in 
this case.  

However, clinical findings of uterine fibroids with bowel or 
bladder complications confirmed by laparoscopy are not 
demonstrated in this case.  Thus, the next higher rating, 
which requires such symptoms, is not warranted.  

Therefore, the Board finds that the evidence supports a 
rating of 30 percent for the service-connected disability in 
question.  38 C.F.R. § 4.116, Diagnostic Code 7629.  

While the Veteran has reported having a painful scar from her 
surgery, but the VA examination in September 2005 noted that 
the residual scarring was well healed with no pain on 
palpation or adherence.  As such, a separate, compensable 
rating is not for consideration in this matter.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  



ORDER

Service connection for acne vulgaris is granted.  

An increased rating of 30 percent, but not higher for the 
service-connected residuals of a myomectomy for uterine 
fibroids is granted, subject to the regulations governing the 
payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


